                                                                                     Case 2:16-cv-02643-APG-BNW Document 238 Filed 11/17/20 Page 1 of 2




                                                                                 1 Phillip V. Tiberi
                                                                                   State Bar No. 6146
                                                                                 2 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   2881 Business Park Court, Suite 200
                                                                                 3 Las Vegas, Nevada 89128-9020
                                                                                   Phone: 702 251 4100 ♦ Fax: 702 251 5405
                                                                                 4 ptiberi@wshblaw.com
                                                                                 5 Attorneys for Nobu Hospitality Group, LLC
                                                                                     and Desert Palace, Inc.
                                                                                 6
                                                                                 7
                                                                                 8                                    UNITED STATES DISTRICT COURT

                                                                                 9                                        DISTRICT OF NEVADA

                                                                                10
                                                                                11 WILLIAM McKNIGHT, individually; and                  Case No. 2:16-cv-02643-APG-BNW
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                     ELLA McKNIGHT, individually,
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12                                                      STIPULATION AND ORDER TO
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                                        Plaintiffs,                     EXTEND TIME TO FILE OPPOSITIONS
                                                                                13                                                      TO AND REPLIES IN SUPPORT OF
                                                Attorneys at Law




                                                                                              v.                                        DEFENDANTS' MOTIONS FOR
                                                                                14                                                      SUMMARY JUDGMENT
                                                                                   NOBU HOSPITALITY GROUP, LLC,, a                      (FIRST REQUEST)
                                                                                15 Foreign Corporation; DESERT PALACE,
                                                                                   INC.; DOES I through X; and ROE                      Trial Date:            None Set
                                                                                16 CORPORATIONS I through X, inclusive,
                                                                                17                      Defendants.

                                                                                18
                                                                                19
                                                                                              IT IS HEREBY STIPULATED by and between Plaintiffs, WILLIAM MCKNIGHT and
                                                                                20
                                                                                     ELLA MCKNIGHT ("Plaintiffs"), by and through their counsel of record, Yianna C. Albertson-
                                                                                21
                                                                                     Reizakis, Esq. and Anthony M. Paglia, Esq., and Defendants, NOBU HOSPITALITY GROUP,
                                                                                22
                                                                                     LLC ("Nobu") and DESERT PALACE, INC. dba CAESARS PALACE ("Caesars Palace"), by and
                                                                                23
                                                                                     through their counsel of record, Phillip V. Tiberi, Esq. (collectively Plaintiffs and Defendants are
                                                                                24
                                                                                     hereinafter referred to as the "Parties"), that the deadlines to file Plaintiffs' Oppositions to
                                                                                25
                                                                                     Defendants' Motions for Summary Judgment and Defendants' Replies in support of their Motions
                                                                                26
                                                                                     for Summary Judgment be extended. Defendants' Motions for Summary Judgment (ECF Nos. 233-
                                                                                27
                                                                                     236) were filed on November 6, 2020. This is the first request for extension of time to file the
                                                                                28
                                                                                     16107383.1:10901-0021                                     Case No. 2:16-cv-02643-APG-BNW
                                                                                     STIPULATION AND ORDER TO EXTEND TIME TO FILE OPPOSITIONS TO AND REPLIES IN SUPPORT OF
                                                                                                        DEFENDANT'S MOTIONS FOR SUMMARY JUDGMENT
                                                                                     Case 2:16-cv-02643-APG-BNW Document 238 Filed 11/17/20 Page 2 of 2




                                                                                 1 Oppositions to and Replies in support of Defendants' Motions for Summary Judgment.
                                                                                 2            This extension is requested for good cause. The undersigned counsel met and conferred and

                                                                                 3 are requesting a brief extension of time to file the Oppositions to and Replies in support of
                                                                                 4 Defendants' Motions for Summary Judgment to allow counsel adequate time to respond considering
                                                                                 5 the upcoming holidays.
                                                                                 6            WHEREFORE, the aforementioned Parties, by and through their respective undersigned

                                                                                 7 counsel of record, hereby agree, subject to the Court's approval, that the deadline to file the Plaintiffs'
                                                                                 8 Oppositions to Defendants' Motions for Summary Judgment be extended to Monday, November 30,
                                                                                 9 2020, and the deadline to file Defendants' Replies in support of their Motions for Summary
                                                                                10 Judgment be extended to Friday, December 11 , 2020.
                                                                                11            IT IS SO STIPULATED.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                          /s/ Phillip V. Tiberi
                                                                                      By _______________________________                 By __/s/ Yianna Albertson-Reizakis________
                                                                                13
                                                Attorneys at Law




                                                                                         PHILLIP V. TIBERI                                  YIANNA C. ALBERTSON-REIZAKIS
                                                                                14       Nevada Bar No. 6146                                Nevada Bar No. 9896
                                                                                         2881 Business Park Court, Ste. 200                 LEGAL ANGEL
                                                                                15       Las Vegas, NV 89128-9020                           376 E Warm Springs Rd; Suite 120
                                                                                                                                            Las Vegas, Nevada 89119
                                                                                16       Attorneys for Nobu Hospitality Group,
                                                                                         LLC and Desert Palace, Inc.                         And
                                                                                17
                                                                                                                                             ANTHONY M. PAGLIA
                                                                                18                                                           Nevada Bar No. 11234
                                                                                                                                             ANTHONY PAGLIA INJURY LAWYER
                                                                                19                                                           1397 Galleria Dr., Unit 202
                                                                                                                                             Henderson, NV 89014
                                                                                20                                                           Counsel for Plaintiffs
                                                                                                                                             William McKnight and Ella McKnight
                                                                                21
                                                                                22
                                                                                                                                    IT IS SO ORDERED.
                                                                                23
                                                                                24
                                                                                25
                                                                                                                                    UNITED STATES DISTRICT COURT JUDGE
                                                                                26
                                                                                27                                                          November 17, 2020
                                                                                                                                    DATED:________________________
                                                                                28
                                                                                     16107383.1:10901-0021
                                                                                                                             -2-               Case No. 2:16-cv-02643-APG-BNW
                                                                                     STIPULATION AND ORDER TO EXTEND TIME TO FILE OPPOSITIONS TO AND REPLIES IN SUPPORT OF
                                                                                                        DEFENDANT'S MOTIONS FOR SUMMARY JUDGMENT
